Citation Nr: 9912011	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-23 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to March 
1969.


REMAND

Service records reveal the veteran was awarded citations and 
medals, including the Purple Heart and the Vietnam Service 
Medal with two stars.

In an April 1992 rating decision, the Regional Office (RO) 
granted service-connected for PTSD, currently evaluated as 10 
percent disabling.  

Upon Department of Veterans Affairs (VA) mental examination 
dated in January 1997, the veteran reported an inability to 
hold a job because of severe interpersonal difficulties and 
emotional withdrawal.  The veteran also reported fluctuating 
moods, feelings of anger, and sleep disturbances.  The 
veteran further reported having "what looks like hypnotic 
hallucinations of explosions" which usually occur just as he 
was falling asleep.  The veteran stated he would then wake up 
startled and fatigued.  The examiner noted no cognitive 
deficits, psychotic thinking, delusions, or hallucinations.  
Insight and judgment were noted as fair.  The examiner also 
noted no obvious symptoms of depression or panicky feelings, 
but noted that the veteran did manifest some symptoms of 
anxiety in the form of staring at the therapist and becoming 
jittery at times.  The examiner noted no evidence of a 
thought disorder was observed.  The examiner opined that 
based on the veteran's report of symptoms, he may qualify for 
a diagnosis of PTSD although Axis II personality problems may 
contribute to his maladjustment.

A VA PTSD evaluation dated in January 1997 reflects a 
conclusion that the veteran's profile was not inconsistent 
with a diagnosis of PTSD, although it was somewhat atypical.

At his February 1999 hearing before a member of the Board of 
Veterans' Appeals (Board), the veteran testified that he was 
currently receiving treatment for PTSD at a VA medical center 
and was given medication to take, although he did not like 
the side effects of the medication.  The veteran reported 
constant memories of Vietnam, fire fights, rescuing people, 
and dead people.  The veteran also testified that he was 
emotionally numb and that he had no interest in doing 
anything.  The veteran testified that the longest job he has 
held lasted two years.  The veteran testified that he used to 
be an outgoing person, but now he is a hermit because he 
doesn't feel like being around people.  The veteran also 
testified to being very irritable, moody, angry, and 
suspicious.  The veteran testified to sleep disturbances and 
feelings of guilt.  

The veteran's representative asserts, and the Board agrees, 
that a more complete specialist examination is necessary in 
order to adequately determine the nature and severity of the 
veteran's disability due to PTSD.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
from whom the veteran has received 
treatment for PTSD, including any current 
or recent treatment at the VA Santa 
Barbara clinic.  After obtaining the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination to determine the 
nature and severity of the veteran's 
PTSD.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by the veteran's PTSD.  
If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder other than PTSD is 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to PTSD, and, if not so related, 
whether the veteran's PTSD has any effect 
on the severity of any other psychiatric 
disorder.  Any necessary special studies, 
including psychological testing, should 
be accomplished.  During the course of 
the examination, the examiner should 
identify all of the symptoms or 
manifestations of the veteran's service-
connected PTSD.  The examiner is asked to 
express an opinion with respect to which 
of the following criteria best describes 
the veteran's psychiatric disability 
picture due solely to his service-
connected PTSD:

(a)  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or 

(b)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; or

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking, disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships; or 

(d)  Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and the inability to 
establish and maintain effective 
relationships; or 

(e)  Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation as to 
time or place; memory loss for names of 
close relatives, own occupation or own 
name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through e above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to the service-connected PTSD.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The rationale for all 
conclusions should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this remand.  Corrective 
procedures should be implemented if 
necessary.

When this development is completed to the extent possible, 
the issue of entitlement to an evaluation in excess of 10 
percent for PTSD should be readjudicated by the RO.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case with regard to the additional development and 
afforded the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









